Citation Nr: 1233064	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Whether the appellant has basic eligibility for VA death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran was in missing status from April 1943 to March 1945 and he had recognized guerilla service from March 1945 to June 1945.  He also had Regular Philippine Army service from June 1945 to February 1946.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO decision that, in pertinent part, denied service connection for the cause of the Veteran's death and determined that the appellant was not eligible for VA death pension benefits.  

The Board notes that in her July 2008 notice of disagreement, the appellant raised the issue of entitlement to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not possess the requisite service to qualify for VA death pension benefits for his surviving spouse.  




CONCLUSION OF LAW

The appellant is not eligible for VA death pension benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.  

Analysis

Death pension benefits may be paid to the surviving spouse of a Veteran under certain circumstances.  Death pension may be paid to a "surviving spouse" who was married to the veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) prior to January 1, 1957, if the veteran served (as in the present case) during World War II.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  

A surviving spouse is a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:  (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b).  Marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits. 38 C.F.R. § 3.7.  

A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Active military, naval, or air service includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army, with induction between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), (d).  

Service in the Philippine Commonwealth Army (and thus veterans' status) must be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  38 U.S.C.A. § 501(a)(1) (West 2002); 38 C.F.R. § 3.203(a), (c).  
In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

The appellant essentially claims that her deceased husband had military service in the United States Armed Forces during World War II and that she is entitled to VA death pension benefits.  She specifically maintains that the Veteran had recognized guerilla service and, apparently, USAFFE service.  She also reports that her husband was a Veteran of the United States Armed Forces because he was a member of the Disabled American Veterans.  

The available service personnel records indicate that the Veteran was in missing status from April 1943 to March 1945 and that he had recognized guerilla service from March 1945 to June 1945.  He also had Regular Philippine Army service from June 1945 to February 1946.  

A February 1946 report from the Philippine Army reflects that the Veteran enlisted in April 1943 with G Company, 2nd Battalion, 61st Infantry, and that he was honorably discharged in February 1946.  It was noted that the Veteran performed guerilla activities in the East Coast of Zamboanga, Philippines and that he received light wounds to the frontal legs and left foot.  The report also indicates that the Veteran had malaria.  

An April 1982 Certificate of Initiation from the Disabled American Veterans indicates that the Veteran was initiated as a Chapter Commander of a chapter in Fatima, Liloy, Zamboanga Del Norte, Philippines.  Additional records from the Disabled American Veterans list the Veteran as a member of that organization.  

A May 1987 certification from the Republic of the Philippines, Ministry of National Defense, General Headquarters, Armed Forces of the Philippines, indicates that the Veteran enlisted in April 1943 with "C" Company, 107th Regiment, 10th Military District (Guerilla Roster of 1948) (F-24).  It was noted that he was discharged in February 1946.  The certification reflects that the Veteran's name was carried as a private in the Approved Revised Reconstructed Guerilla Roster with a revised date of recognition in September 1942 (Guerilla Roster of 1948).  There was also a notation that the Veteran's military status was as a recognized guerilla.  

The Veteran died in May 1997.  The death certificate lists the immediate cause of death as acute fulminant hepatic failure with encephalopathy.  

VA is bound by the service department's certification as to the Veteran's military service.  Duro, 2 Vet.App. 530.  As discussed above, the service department has certified that the Veteran was in missing status from April 1943 to March 1945 and that he had recognized guerilla service from March 1945 to June 1945.  He also had Regular Philippine Army service from June 1945 to February 1946.  These certifications and report from the Armed Forces of the Philippines (noted above) submitted by the appellant, as well as records listing the Veteran as a member of the Disabled American Veterans, fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because the certifications are not official documents of the appropriate United States service department, and are without the official seal.  The documents, therefore, are not acceptable as verification of the appellant's deceased spouse's service for the purpose of receiving VA benefits.  Soria, 118 F.3d 747.  

Although the Veteran served during wartime, his service does not qualify the appellant for entitlement to VA death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the Board finds that the appellant is not eligible for the requested benefit.  Here, the law is dispositive.  Basic eligibility for death pension benefits is precluded based on the service of appellant's spouse.  Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appellant is not eligible for VA death pension benefits; the claim is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for the cause of the Veteran's death.  

The Board finds that there is a further VA duty to assist the appellant in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes obtaining records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2).

DIC benefits may be based upon service as a recognized guerilla.  38 U.S.C.A. § 107(a).  The Veteran had recognized guerilla service from March 1945 to June 1945 and service in the Regular Philippine Army from June 1945 to February 1946.  
The appellant essentially contends that the Veteran suffered wounds to his left foot and right leg in service and that those wounds eventually caused his death from acute fulminant hepatic failure with encephalopathy.  The Veteran died in May 1997.  The death certificate lists the immediate cause of death as acute fulminant hepatic failure with encephalopathy.  

In an October 2009 statement, the appellant indicated that she needed more time because she was requesting medical records from the Veteran's Hospital in Zamboanga City, Philippines.  

Additionally, in a prior June 2009 authorization form, the appellant reported that the Veteran was treated at the Quezon City, Philippines VA Medical Center.  She also referred to treatment at V Luna Hospital in Quezon City, Philippines.  The appellant did not list the dates of the treatment at that time.  

As there are possible further treatment records, including VA treatment records, that may be pertinent to the appellant's claim, they should be obtained.  

Accordingly, these issues are REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, from the Quezon City, Philippines VA Medical Center and from the Veteran's Hospital in (or near) Zamboanga City, Philippines.  

2.  After securing the necessary release, also obtain copies of the Veteran's reported treatment at the V Luna Hospital, Quezon City, Philippines.  

3.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the appellant and her representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp).  



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


